Exhibit 10.1

TELEFLEX INCORPORATED

155 South Limerick Road
Limerick, PA 19468

March 7, 2005

Mr. John J. Sickler
250 Mine Road
Malvern, PA 19355

We are pleased to confirm our agreement with you respecting your continuing
employment, service as a consultant following your retirement and other related
matters.

1. Employment and Responsibilities. Subject to the terms of this Agreement,
during the Term (defined in Section 3) you will continue to be employed by
Teleflex Incorporated (the “Company”) as Vice Chairman, or in such other
capacity as the Board of Directors may determine from time to time with your
consent. You will faithfully perform such duties and responsibilities,
consistent with your position as a senior executive officer, as may be assigned
to you by the Board of Directors or by the Chief Executive Officer of the
Company, to whom you will report directly. During the Term you will devote your
full time and attention to the affairs of the Company and will not, directly or
indirectly, accept any other employment or otherwise engage in any other
business activities requiring your personal services, except as the Board of
Directors or the Chief Executive Officer of the Company may approve.

2. Compensation and Benefits. During the Term you will be paid a base salary at
a rate not less than $440,000 per year and you will be eligible to participate
in all bonus and other compensation plans, and all benefit plans, in which
senior executives of the Company generally are eligible to participate.

3. Termination of Employment. The term of your employment (the “Term”) will
continue pursuant to this Agreement until such date (the “Termination Date”), as
may be specified in a notice of termination given by either you or the Company
to the other at least thirty (30) days prior to such specified date.

4. Retirement and Benefits. Upon the Termination Date you will retire from
employment by the Company. During your retirement you will be entitled to
participate in all benefit plans to the extent that such plans provide for your
participation as a retired former employee, and you will be entitled to receive
all your vested benefits under, and pursuant to the terms of, the retirement and
other benefit plans of the Company. Health insurance will be provided to you
during the Consultancy Period (defined below) at the Company’s expense.

5. Consulting Services. During the three (3) years immediately following the
Termination Date (the “Consultancy Period”) you will make yourself available to
serve the Company as an independent consultant, performing such duties and
responsibilities as the Chief Executive Officer of the Company, or such
officer’s delegate, may reasonably request from time to time; provided that,
without your consent, you will not be obliged to provide service on more than
fifteen (15) days in any calendar quarter.

During the Consultancy Period, the Company will pay you monthly a retainer fee
at the annual rate equal to the rate of your base salary in effect immediately
before the Termination Date. In addition, the Company will pay you such
compensation for each day when you provide such consulting services as you and
the Company may agree in writing.

6. Restrictive Covenants.

(a) Non-Competition. During the four (4) years immediately following the
Termination Date, without the prior consent of the Chief Executive Officer of
the Company or his delegate, you will not directly or indirectly own, manage,
operate, join, control or participate in the ownership, management, operation or
control of, or be employed or otherwise connected in any manner with, any
business which directly or indirectly competes with the business of the Company
or any Affiliate in any part of the world in which the Company or any such
Affiliate, as the case may be, carried on business at the Termination Date;
provided that the ownership of less than 1% of the outstanding shares of stock
of any class of any corporation (or similar equity interest of any other
enterprise) which is listed on the New York Stock Exchange or the American Stock
Exchange, or traded or quoted on the NASDAQ National Market shall not be
prohibited by the foregoing.

(b) Confidential Information. At no time will you use for your own benefit or
disclose to any other Person any confidential information of the Company or any
of its Affiliates without written authority from the Chief Executive Officer of
the Company, except as may be required by law. “Confidential information” at any
relevant time means all data and information, whether or not in written form,
relating to the customers, finances, processes, know-how, plans and arrangements
or other affairs of the Company or any of its Affiliates which, at such time,
has not been made available to the public generally (otherwise than in violation
of this or any other confidentiality agreement or applicable law).

(c) Remedies. You acknowledge that in the event of a breach or threatened breach
of the provisions of this Section 6, the Company’s remedy at law will be
inadequate and the Company will be entitled to appropriate injunctive or other
equitable relief. Should the provisions of this Section 6 be adjudged invalid to
any extent by any competent tribunal, such provisions will be deemed modified to
the extent necessary to make them enforceable.

7. Construction and Definitions.

(a) The term “Affiliate” with respect to the Company means any Person which
controls, is controlled by or is under common control with, the Company.

(c) The term “Person” means a corporation, a partnership, an association, a
trust or other entity or organization.

(d) The term “including” means “including but not limited to.”

(e) Unless otherwise expressly stated in connection therewith, a reference in
this Agreement to a “Section” or “party” refers to a Section of, or a party to,
this Agreement.

8. Governing Law. This Agreement will be governed by and construed in accordance
with the law of Pennsylvania, excluding any rule or principle relating to
conflicts or choice of law that might otherwise call for the application of the
substantive law of another jurisdiction to the construction or interpretation of
this Agreement.

9. Parties in Interest. This Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors and
assigns.

10. Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes any prior
agreement or understanding between the parties with respect to any of such
subject matter, including any agreement or understanding with respect to your
employment by the Company or your entitlement to compensation or benefits by
reason of, or in connection with, any such employment, whether past, present or
future; provided that nothing in this Agreement is intended to supersede,
terminate or otherwise modify the terms of (i) any stock option or restricted
stock award granted to you by the Company prior to the date of this Agreement or
(ii) of your rights which have vested on or prior to the date of this Agreement
under any employee benefit plan of the Company.

11. Headings and Titles. The headings and titles of Sections of this Agreement
are inserted for convenience of reference only, form no part of this Agreement
and shall not be considered for purposes of construing or interpreting the
provisions hereof.

12. Modification. No amendment or modification of, or supplement to, this
Agreement will be effective unless it is in writing and executed by or on behalf
of the party to be charged thereunder.

Please indicate your agreement to the foregoing, by signing and returning to us
a copy of this letter.

     
 
  TELEFLEX INCORPORATED
By: /s/ Jeffrey P. Black
Jeffrey P. Black
President and Chief Executive Officer
 
   
AGREED:
 

/s/ John J. Sickler
John J. Sickler
 


 
   

